PEE OUEIAH.
This is an action for a recovery of general damages for the publication of matter alleged to be defamatory. Three independent causes of action are set forth in the complaint. The amount of the damages which the plaintiff claims to have sustained by each cause of action is not stated, but it is alleged that the plaintiff has sustained $250,000 damages by reason of the three causes of action stated. No special damages are claimed. The defendant moved for an order requiring the plaintiff to serve a bill of the particulars of the damages sustained by him, which was denied. In such cases the plaintiff cannot be compelled to state how much he claims for loss of reputation, for injured feelings, or how much he claims by reason of the personal ill will of the defendant. It is no part of the office of a bill of particulars to state the elements which may enter into the general damages which may be recovered in such an action. The order should be affirmed, with $10 costs and disbursements.